              Case 1:18-cv-02253-LLS Document 169 Filed 12/01/20 Page 1 of 5
              Case 1:18-cv-02253-LLS Document 165 Filed 11/25/20 Page 1 of 5


     Sheppard Mullin                                                        Sheppard, Mullin, Richter & Hampton LLP
                                                                            30 Rockefeller Pl aza
                                                                            New York, New York 10112-0015
                 ·:usocsDNY                                                 212.653.8700 main
                                                                            212.653.8701 fax
                                                                            www.sheppardmullin.com
_,                   DOCUMENT
                                                                            Theodore C. Max
                     ELECTRONICALI:, Y FILED                                212 .653 .8 702 direct
                                                                            tmax@sheppardmullin.com
                   DOC#:
                   ·
                  . .   ~      · .   .-. .


                 · DATE FILED: r~/ 1I 2-02-0             November 25, 2020      -t'kc. N~ b, 1g                       ~             \-5
     ByECF      -~ ====;c======l•'1 ,
     The Honorable Louis L. s                       '•· -~         ~ • H -~          ~ j ~Q ~II                        WvtL
     United States Senior District Judge                                                                               J__•f
     United States District Court for the Southern District ~~            1 -~ f ·  ~                     ~~", C(,,\lTl c. ·
     ofNew York                                                 .         L       .yl,u_ iWc.,t .llM"'-'~
     Daniel Patrick Moynihan United States Courthouse ~1\G"W\ -~~i 1 ~                                     - -f, .A
     500 Pearl Street                                  -rA -rk,. ~ t 'l.. \ O"\.J.uv 1 tr'\, ''-" - ~ l\'\.o'l 'a,..t
     NewYork,NY10007-1312                               ~,        -.<J"-"         .                 ,        ~_// __ . .
                                                         CL-v~a..-lk · -\N't....k U              ~J
                                                                                                  ·\S' lt.i:r.,1 v(.N\\              fc•
            Re: Chanel, Inc. v. WGACA, LLC, et al., 18-ct-02253 (LLS) _-t',           \   .J.         ~·
                                                                                  CL•H n'\       t>1.vl   C CS')r)    <-e.,    -1
                                                                                             J
     Dear Judge Stanton:
                                                                                                 L,,~J L , Sf-~t1--t
            We represent plaintiff Chanel, Inc. ("Chanel") and write seeking clarification of the No-/. 3 ~ t)"'J;o
     Order issued by the Court on November 18, 2020 (Dkt. No. 160 (the "November 18 Order"))          • '?.
     concerning Chanel's November 4, 2020 Certification (0kt. No. 153 (the "Certification")) made
     pursuant to the Court's August 21, 2020 Order (Dkt. No. 146 (the "August 21 Order")).

             Chanel respectfully submits that the Court's November 18 Order impermissibly shifts to
     Chanel the burden of proof as to the issue of whether certain handbags identified by Chanel fall                     '/

     within the so-called "overrun" exclusion to counterfeiting - which, to be clear, is the What Goes
     Around Comes Around LLC Defendants' (collectively referred to as "WGACA" or                                          I
                                                                                                                        --L
     "Defendants") burden to show. Further, Chanel respectfully submits that its choice of language
     in its Certification was intended, not to be evasive, but, rather, to comport with the Lanham Act's
     "overrun" exclusion as defined at 15 U.S.C. §1116(d)(l)(B).

     Procedural History

               The August 21 Order resolved Chanel's motion to compel discovery related to items
     identified as infringing and counterfeit, by requiring that "[w]ith respect to each item Chanel
     claims is counterfeit, Chanel shall certify, by an officer with knowledge, that it has admissible
     evidence that the item was not made in a factory which made genuine Chanel products, but it is
     so close a copy that it is substantially indistinguishable from the genuine article." [0kt. No. 146
     at ,r 2.] The Court's August 21 Order further states: "Regardless of WGACA's views about the
     quality, admissibility or effect of that evidence, WGACA shall then comply with paragraph 2 of
     the protocol with respect to that item." [Id. at ,r 4.]

             Chanel's Certification affirms that "Chanel has admissible evidence that the items listed
     ... were not made in a Chanel-authorized factory, which is permitted to make genuine Chanel
     products, and feature trademarks that are so close copies, or the products themselves are so close
         Case 1:18-cv-02253-LLS Document 169 Filed 12/01/20 Page 2 of 5
         Case 1:18-cv-02253-LLS Document 165 Filed 11/25/20 Page 2 of 5


Sheppard Mullin
The Honorable Louis L. Stanton
November 25, 2020
Page 2


copies, that they are substantially indistinguishable from those which appear on genuine Chanel
articles." [Dkt. No. 153 at Ex. A at 12 .]

       The Court' s November 18 Order takes issue with the Certification's use of the words
"Chanel-authorized factory, which is permitted to make genuine Chanel products" instead of
"factory which made genuine Chanel products," noting that the language in the Certification
"might exclude factories which were, but no longer are, making Chanel items still in the market."
[0kt. No. 160 at pp. 1-2.] It then stated that: "Chanel is admonished that any evasion of its terms
may be taken as a concession that it cannot meet them, and dismissal of its claims of
counterfeit." [Id. at p.2.]

The Court's November 18 Order Im permissibly Shifts the Burden of Proof of the
"Overrun" Exclusion to Chanel

         The Lanham Act defines a "counterfeit mark" as a "a spurious mark which is identical
with , or substantially indistinguishable from " a " mark that is registered on the principal register
in the United States Patent and Trademark Office for such goods or services sold, offered for
sale, or distributed and that is in use." 15 U.S.C.A. §§ 1116(d)(l)(B) and 1127. This definition
excludes:

                [A]ny mark or designation used on or in connection with goods or
                services of which the manufacturer or producer was, at the time
                of the manufacture or production in question authorized to use
                the mark or designation for the type of goods or services so
                manufactured or produced, by the holder of the right to use such
                mark or designation.

15 U.S.C.A. § 1 l 16(d)(l)(B) (Emphasis added). This exclusion is commonly referred to as the
"overrun" exclusion .

         Congress made clear prior to the enactment of the Trademark Counterfeiting Act of 1984,
that the burden of proof with regard to whether the "overrun" exception applies falls upon the
defendant: "As the House Report made clear, the burden will be on the defendant to prove that
the goods or services in question would fall within the overrun exclusion, under both the
criminal and civil provisions." Joint Statement on Trademark Counterfeiting Legislation, 130
Cong. Rec. 13676 (1984) (Emphasis added) ("This allocation of the burden of proof is indicated .
. . by the phrase introducing the overrun exemption ' but such term does not include . ... "') 1



       A courtesy copy of the Joint Statement is attached to the Declaration of Bridget J. Russell
("Russell Deel.), as Exhibit A.
        Case 1:18-cv-02253-LLS Document 169 Filed 12/01/20 Page 3 of 5
         Case 1:18-cv-02253-LLS Document 165 Filed 11/25/20 Page 3 of 5


S h eppard Mullin
The Honorable Lou is L. Stanton
November 25 , 2020
Page 3


       Based on the language of the August 21 Order, Chanel believed that the Court' s
requested certification procedure was intended to ensure that, prior to obtaining discovery
regarding WGACA ' s sources of accused counterfeit items, Chanel had to certify that it had
admissible evidence of counterfeiting and that the overrun exclusion did not apply. Because
Chanel has evidence that the accused items do not fall within the overrun exclusion, Chanel
submitted the Certification. However, in light of the Court' s November 18 Order and
admonishment, Chanel is concerned that the Court' s November 18 Order inadvertently shifts the
ultimate burden of proof on the affirmative defense of the "overrun" exclusion to Chanel.

        It is WGACA 's burden to show with admissible evidence that the "overrun" exclusion
applies and then the burden would shift to Chanel to show that the exclusion does not. This is,
of course, logical because only WGACA knows where it obtained the bags in question .2 Here,
all WGACA has offered is unsupported speculation, which is insufficient to satisfy its burden .
See Koon Chun Hing Kee Soy & Sauce Factory, Ltd. v. Star Mark Management, Inc., 2007 WL
74304 at *10 (E.D.N.Y. , Jan 8, 2007) (" Defendants also respond to plaintiffs evidence by
offering unsupported speculation: defendants suggest that it is " not unreasonable to infer" that
Koon Chun has undisclosed factories in mainland China that produced the allegedly counterfeit
cans, and that plaintiff "subcontracted companies in China," including New United and Tin
Shing, to repackage genuine Koon Chun hoisin sauce in counterfeit cans .... Defendants have
failed to produce any affirmative evidence in support of these claims.") 3 Chanel respectfully
requests that the Court clarify this point.

Chanel's Changes to the Certification Language Are Consistent With the Statutory
Language of the Overrun Exclusion

        The Court's November 18 Order suggests that the language used by Chanel in its
Certification (i. e., that the products in question "were not made in a Chanel-authorized factory ,
which is permitted to make genuine Chanel products") may have been intended to "exclude
factories which were, but no longer are, making Chanel items still in the market. " Chanel

2
        Despite raising the "overrun" exclusion and having the burden on the issue, WGACA has
repeatedly refused to produce documentation as to WGACA's source of the accused items at
issue pursuant to the Court' s May 5 Protocol. Chanel has sought to meet and confer with
WGACA on this issue, and will likely need again to move to compel this evidence .
3
       While WGACA has offered its speculation that WGACA ' s accused items were
manufactured in factories authorized by Chanel , several WGACA witnesses have testified that
WGACA has no evidence supporting that its items were initially purchased from a factory
authorized by Chanel. [Russell Deel. , Ex . B (excerpts from the Reporter' s Transcript of the
Deposition of Frank Bober) at 209:6-212:9; 214 :24-215 :8;221 :2-1 O; id. , Ex. C (excerpts from the
Reporter' s Transcript of the Deposition of Devyn Shaughnessy) at 183 :5-187 :2; 315 :20-316 : 11 ;
318:10-25.]
        Case 1:18-cv-02253-LLS Document 169 Filed 12/01/20 Page 4 of 5
         Case 1:18-cv-02253-LLS Document 165 Filed 11/25/20 Page 4 of 5


SheppardMullin
The Honorable Louis L. Stanton
November 25, 2020
Page 4


respectfully submits that the language, which tracks Section 1116(d)( 1)(B) , was used by Chanel
to ensure that the Certification comports with the scope of the "overrun" exclusion in the
Lanham Act, which applies only where an item is made by a factory that, at the time of
manufacture, was "authorized to use the mark or designation for the type of goods or services
so manufactured or produced." 15 U.S.C.A. § l l 16(d)(l)(B) (Emphasis added). 4

        Here, as detailed in Ms . Bleys ' declaration, the only factory authorized to use Chanel ' s
marks for bags bearing the sequence of serial numbers at issue was the Renato Corti factory and
Chanel has admissible evidence that the Renato Corti factory did not make the bags bearing the
stolen numbers (as affirmed in the Certification). 5 No other factory was ever authorized to use
Chanel ' s marks for bags bearing the serial numbers and authentication cards at issue. Thus, even
assuming arguendo that the bags sold by WGACA were made by a different Chanel factory
(which Chanel has no reason to believe and for which WGACA has provided no evidence), the
overrun exclusion would not apply. The production of bags bearing the stolen Corti serial
numbers and cards by a different Chanel factory would not be an overrun under Section
l l 16(d)(l)(B) because that factory was never authorized to use Chanel's marks for bags with
those serial numbers. 6 Thus, Chanel respectfully submits that its Certification is consistent with
the statutory language of the "overrun" exclusion.

       Chanel respectfully thanks the Court for its consideration on this matter.


4
        Chanel also added the language "feature trademarks that are so close copies" for the same
reason. The test for whether an item is counterfeit is whether it bears a "mark which is identical
with, or substantially indistinguishable from" a "mark that is registered on the principal register
in the United States Patent and Trademark Office for such goods or services sold, offered for
sale, or distributed and that is in use." 15 U.S.C.A. §§ l l 16(d)(l)(B) and 1127 (Emphasis
added). The August 21 Order refers, instead, to an " item" that is "so close a copy that it is
substantially indistinguishable from the genuine article ." [Dkt. No . 146 at p.2 .]
5
         Again, the theft from the Renato Corti factory involved only authenticity cards and labels
- not handbags. The stolen authenticity cards were then (at some point) attached to bags of
unknown origin and purchased and then sold by WGACA. While the sale of overrun and non-
QC'd bags does not amount to counterfeiting (but, rather, constitute trademark infringement),
that is not what occurred here . Here, Chanel ' s voided authenticity cards and labels bearing
Chanel trademarks were, without its authorization , affixed to bags and sold. That renders the
bags counterfeit - regardless of where the bags originally came from. See, e.g. , United States v.
Farmer , 370 F.3d 435,437 (4th Cir. 2004) (counterfeiting to purchase irregular and overrun
Nike goods and then, without authorization, affix Nike labels to them).
6       The stolen Corti serial number bags represent 11 of the 12 products at issue in Chanel's
Certification. The twelfth item is counterfeit item because the bag type does not comport with
the genuine CHANEL-branded item sold bearing the serial number in question.
         Case 1:18-cv-02253-LLS Document 169 Filed 12/01/20 Page 5 of 5
          Case 1:18-cv-02253-LLS Document 165 Filed 11/25/20 Page 5 of 5


Sheppard Mullin
The Honorable Louis L. Stanton
November 25, 2020
Page 5


                                         Respectfully submitted,


                                         Theodore C. Max


TCM:er
cc:      All Counsel of Record
